Citation Nr: 1404282	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1985 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in December 2012 and remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


 REMAND

The Board finds that the claims must be remanded for additional development.  A VA opinion was obtained on February 5, 2013.  However, in a February 7, 2013 VA opinion regarding conflicting medical evidence, the VA examiner noted that the appellant said he gained employment with the Boise Police Department after separation and worked there for 1.5 years prior to returning to Mountain Home Air Force Base to do similar work as he had done prior to separation, but as a civilian.  He indicated that he has gotten all care at the Mountain Home Air Force Base clinic since separation in 2007.  The VA examiner stated that:

The most reasoned opinion would include a review of all treatment records in the interim between separation and his 2010 C&P exam as there may be unrecalled treatment information or other inferred information that would be helpful in making the most reasoned opinion.  As well, application to the Boise Police department very likely required both a detailed medical history by the veteran as well as a physical exam.  Review of responses about medical history as well as the physical exam of this employment physical near or immediately following separation is necessary and should be obtained for the most reasoned opinion.

As the VA examiner specifically noted that the Mountain Home Air Force Base and Boise Police department records are relevant to the appellant's claim, and stated that the records should be obtained for the most reasoned opinion, the Board finds that the claim must be remanded to attempt to obtain the records.	

In regard to the appellant's claim for entitlement to service connection for left ear hearing loss, the Board finds that a February 2013 VA opinion is inadequate.  The VA examiner found that the appellant's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The VA examiner noted that the appellant had excellent hearing bilaterally while in active duty service up to 1999, however there was no separation audiogram.  The VA examiner stated that "[a]t this time no new evidence has been provided to disagree with the previous opinion [dated January 2010] stating that his current hearing loss is less likely as not caused by or a result of active duty noise exposure."  In the December 2012 remand, the Board noted that the appellant's left ear hearing loss worsened between the June 1990 and March 1995 examination reports.  The appellant did not have a separation examination.  As the VA examiner did not address the difference in hearing and relied on the lack of separation examination report, the opinion is inadequate.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the claim must be remanded for a new opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's Mountain Home Air Force Base medical records from October 2007 to present.  If no records are obtained, the claims file must indicate this fact.

2.  Contact the appellant and request the appropriate information and consent to obtain any applications forms and/or medical records from the Boise Police Department, to include any physicals.  All attempts to obtain the records should be documented in the claims file.

3.  If new records are obtained, provide the claims file and a copy of this remand to a VA clinician of appropriate expertise to determine the etiology of the appellant's low back disorder.  

The VA clinician should provide an opinion as to whether it is at least as likely as not (likelihood of at least 50 percent) that the appellant's low back disorder is related to service, to include due to repetitive lifting of heavy objects, including packs weighing up to 80 pounds.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4.  After completion of steps 1 and 2, provide the claims file and a copy of this remand to a VA clinician of appropriate expertise to determine the etiology of the appellant's left ear hearing loss.

The VA clinician should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the appellant's left ear hearing loss is related to service.  The examiner should specifically address the appellant's service treatment records, including the June 1990 and March 1995 examination reports which show a worsening of hearing in the left ear. 

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

5.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for left ear hearing loss and a back disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
	MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


